DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicant’s Amendment filed April 4, 2022 (hereinafter “04/04/22 Amendment") has been entered, and fully considered.  In the 04/04/22 Amendment, claims 1-20 & 22 were amended, claims 21 & 23-39 were cancelled, and claims 40-45 were newly added.  Therefore, claims 1-20, 22, & 40-45 are now pending in the application. 
3.	The 04/04/22 Amendment has overcome the claim objections and the rejections under § 112(b) previously set forth in the 11/05/2021 Non-Final Action (“01/07/22 Action”), with the exception of those reiterated herein.  
4.	New claim objections and rejections under §§ 112(b) & 112(d) are set forth herein, necessitated by Applicant's amendment.   

Claim Objections
5.	Claims 1, 7, 11, 13, 18-20, 40, & 43 are objected to because of the following informalities:  
	a.	In claim 1, line 28, the recitation of “to first and second tensionable portions” should instead recite --to the first and second tensionable portions--. 
b.	In claim 1, line 37, the recitation of “the cannula longitudinal axis” should instead recite --the delivery cannula longitudinal axis--. 
c.	In claim 7, line 3, the recitation of “the forward region of cannula” should instead recite --the forward region of delivery cannula--. 
d.	In claim 11, line 12, the recitation of “cable mounting hub” should instead recite --the cable mounting hub--.  
e.	In claim 13, line 11, the recitation of “while eyelet containing tip” should instead recite --while the eyelet containing tip--.  
f.	In claim 18, line 14, the recitation of “from delivery cannula” should instead recite --from the delivery cannula--.   
g.	In claim 18, lines 16-17, the recitation of “of delivery cannula” should instead recite --of the delivery cannula--.   
h.	In claim 18, line 29, the recitation of “in housing assembly” should instead recite --in the housing assembly--.   
i.	In claim 18, lines 53-54, the recitation of “disposed within reusable housing (14)” should instead recite --disposed within a reusable housing (14)--.   
j.	In claim 18, lines 55-56, the recitation of “the constant current being applied to resistively heated portion of electrically conductive cutting and pursing cable” should instead recite --the constant current being applied to the resistively heated portion of the electrically conductive cutting and pursing cable--.   
k.	In claim 19, lines 3-4, the recitation of “the second motor and gear train assembly (171)” should instead recite --the second motor and planetary gear train assembly (171)--.   
l.	In claim 20, lines 1-2, the recitation of “the second motor and gear train assembly (171)” should instead recite --the second motor and planetary gear train assembly (171)--.   
m.	In claim 40, lines 7-8, the recitation of “of delivery cannula” should instead recite  --of the delivery cannula-- .
n.	In claim 40, lines 12-13, the recitation of “the resistively heated portion of electrically conductive cutting and pursing cable” should instead recite --the resistively heated portion of the electrically conductive cutting and pursing cable-- .
o.	In claim 40, lines 15-16, the recitation of “of delivery cannula” should instead recite  --of the delivery cannula-- .
p.	In claim 40, line 18, the recitation of “of delivery cannula” should instead recite  --of the delivery cannula-- .
q.	In claim 40, lines 26-27, the recitation of “is applied to first and second tensionable portions of cutting and pursing cable (118, 119)” should instead recite --is applied to the first and second tensionable portions of cutting and pursing cable (118, 119)-- .
r.	In claim 40, lines 30-31, the recitation of “of delivery cannula” should instead recite  --of the delivery cannula-- .
s.	In claim 40, line 43, the recitation of “within reusable housing (14)” should instead recite --within a reusable housing (14)-- .
t.	In claim 40, lines 45-46, the recitation of “constant current being applied to resistively heated portion of electrically conductive cutting and pursing cable” should instead recite --constant current being applied to the resistively heated portion of electrically conductive cutting and pursing cable-- .
u.	In claim 40, lines 53-55, the recitation of “an externally located control assembly (66) connected to reusable housing (14) by multi- lead cable (29) at connector receptacle (32), connected to footpedal (61) by footpedal cable (71)” should instead recite --an externally located control assembly (66) connected to the reusable housing (14) by a multi-lead cable (29) at a connector receptacle (32), connected to a footpedal (61) by a footpedal cable (71)-- .
v.	In claim 40, lines 58-60, the recitation of “a programmed microcomputer to enable response to capture actuation switch disposed on the foot pedal, generate audible tones and activate display indicator lights and to stop procedure when capture complete state is attained” should instead recite --a programmed microcomputer to enable response to a capture actuation switch disposed on the foot pedal, generate audible tones and activate display indicator lights and to stop a procedure when a capture complete state is attained-- .
w.	In claim 43, lines 7-8, the recitation of “of delivery cannula” should instead recite  --of the delivery cannula-- .
x.	In claim 43, lines 12-13, the recitation of “the resistively heated portion of electrically conductive cutting and pursing cable” should instead recite --the resistively heated portion of the electrically conductive cutting and pursing cable-- .
y.	In claim 43, lines 15-16, the recitation of “of delivery cannula” should instead recite  --of the delivery cannula-- .
z.	In claim 43, line 18, the recitation of “of delivery cannula” should instead recite  --of the delivery cannula-- .
aa.	In claim 43, lines 26-27, the recitation of “is applied to first and second tensionable portions of cutting and pursing cable (118, 119)” should instead recite --is applied to the first and second tensionable portions of cutting and pursing cable (118, 119)-- .
ab.	In claim 43, lines 30-31, the recitation of “of delivery cannula” should instead recite  --of the delivery cannula-- .
ac.	In claim 43, line 42, the recitation of “within reusable housing (14)” should instead recite --within a reusable housing (14)-- .
ad.	In claim 43, lines 44-45, the recitation of “constant current being applied to resistively heated portion of electrically conductive cutting and pursing cable” should instead recite --constant current being applied to the resistively heated portion of electrically conductive cutting and pursing cable-- .
ae.	In claim 43, lines 52-55, the recitation of “a rechargeable battery (360) and circuit board (364) including programmed microcomputer, all incorporated within the reusable housing (14)” should instead recite --a rechargeable battery (360) and a circuit board (364) including a programmed microcomputer, all incorporated within the reusable housing (14)--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

7.	Claims 1-20, 22, & 40-45 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
8.	Claim 1 recites the limitation “the mechanical load” in line 27.  There is insufficient antecedent basis for this recitation in the claim.
9.	Claim 1 recites the limitation “and drivingly engagable with the drive assembly drive member (324), the drive assembly drive member forwardly by a second motor-actuated drive tube drive member translation assembly (181)” in lines 41-44.  This recitation renders the claim indefinite at least in that it is grammatically unclear (i.e. “the drive assembly drive member forwardly”).  Clarification is required. 
10.	Claim 1 recites the limitation “a second motor-actuated drive tube drive member translation assembly (181)” in lines 43-44.  This recitation renders the claim indefinite, as the recitation of “a second motor-actuated drive tube drive member translation assembly (181)” implies that there is a first motor-actuated drive tube drive member translation assembly, however nowhere in claim 1 is a “first motor-actuated drive tube drive member translation assembly” recited.  As such, it is not clear how many motor-activated drive tube drive member translation assemblies are required by the claim.  Clarification is required.  
11.	Claim 1 recites the limitation “the constant current being applied to a resistively heated portion of the electrically conductive cutting and pursing cable” in lines 51-52.  This recitation renders the claim indefinite, as it is not clear whether the recited “a resistively heated portion of the electrically conductive cutting and pursing cable” is the same “resistively heated portion of an electrically conductive cutting and pursing cable” previously recited in lines 9-10 of the claim, or a separate/additional “resistively heated portion.”  Clarification is required. 
12.	Claim 1 recites the limitation “the eyelet containing leaf member” (singular) in line 55.  This recitation renders the claim indefinite as prior lines 39-40 of the claim recite “an eyelet carried by tips of leaf members of the leaf member and tube assembly.”  As such, it is not clear which of the “leaf members” (plural) is intended by the recitation of “the eyelet containing leaf member” (singular) in line 55.  Clarification is required.
13.	Dependent claims 2-17 & 45 are rejected as ultimately depending from a claim (claim 1) rejected under 35 U.S.C. 112(b).
14.	Claim 2 recites “the cutting and pursing cables” (plural) in line 3, “cutting and the pursing cable” (singular) in line 6, and “the cutting and pursing cables” (plural) in lines 17-18.  These recitations render the claim indefinite as it is not clear how many cutting and pursing cables are required by the claim.  Clarification is required.
15.	Claim 2 recites the limitation “the first motor-actuated cable mounting hub translation assembly (180)” in line 15.  There is insufficient antecedent basis for this recitation in the claim.
16.	Claim 2 recites the limitations “cable mounting hub (296)” in line 2 and line 5, “cable mounting hub (401)” in lines 8-9, and “the cable mounting hub (405)” in line 16.  These recitations render the claim indefinite, as it is not clear whether they are intended to be different cable mounting hubs given the use of different reference characters [i.e., (296), (401), 405)], or the same cable mounting hub.  As such, it is not clear how many cable mounting hubs are required by the claim.  Clarification is required. 
17.	Claim 8 is rejected as ultimately depending from a claim (claim 2) rejected under 35 U.S.C. 112(b).
18.	Claim 4 recites the limitation “the initial advancement positioning” in lines 5-6.  There is insufficient antecedent basis for this recitation in the claim.
19.	Claim 7 recites the limitation “engagable with a second motor-activated drive tube drive member translation assembly (181)” in lines 7-8.  This recitation renders the claim indefinite, as it is not clear whether the recited “a second motor-activated drive tube drive member translation assembly (181)” is the same “a second motor-activated drive tube drive member translation assembly (181)” recited at lines 43-44 of independent claim 1 (from which claim 7 depends), or a separate/additional “second motor-activated drive tube drive member translation assembly (181).”  Clarification is required. 
20.	Claim 7 recites the limitation “the final position (394) of eyelet containing tip of leaf member” in line 10.  This recitation renders the claim indefinite, as it is not clear whether the recited “the final position (394)” is the same as the “tissue cutting and capture position (394)” recited at line 40 of independent claim 1 (from which claim 7 depends), or a different position.  Clarification is required.  Further, it is noted that the recitation of “eyelet containing tip of leaf member” differs from, and is inconsistent with, the recitations of “an eyelet carried by tips of leaf members” in line 39 of claim 1 (from which claim 7 depends), and “the eyelet containing leaf member” in line 55 of claim 1. 
21.	Claim 8 recites the limitation “the increase capture diameter selector button (36)” in lines 5-6.  There is insufficient antecedent basis for this recitation in the claim.
22.	Claim 8 recites the limitation “the decrease capture diameter selector button (38)” in lines 6-7.  There is insufficient antecedent basis for this recitation in the claim.
23.	Claim 8 recites the limitation “the front panel” in line 7.  There is insufficient antecedent basis for this recitation in the claim.
24.	Claim 8 recites the limitation “the control assembly (66)” in line 7.  There is insufficient antecedent basis for this recitation in the claim.
25.	Claim 10 recites the limitation “the position at the end of tissue cutting and capture (414)” in lines 3-4.  There is insufficient antecedent basis for this recitation in the claim.
26.	Claim 10 recites the limitation “the initial position (401)” in line 4.  There is insufficient antecedent basis for this recitation in the claim.
27.	Claim 11 recites the limitation “the support tube (282)” in lines 3-4.  There is insufficient antecedent basis for this recitation in the claim.
28.	Claim 11 recites the limitation “the stop position” in line 7.  There is insufficient antecedent basis for this recitation in the claim.
29.	Claim 11 recites the limitation “an outer peripheral dimension of the deployed tissue capture basket (326)” in lines 15-16.  This recitation renders the claim indefinite, as it is not clear whether the recited “an outer peripheral dimension” is the same “an outer peripheral dimension” recited at lines 22-23 of independent claim 1 (from which claim 11 depends), or a different outer peripheral dimension.  Clarification is required.
30.	Claim 12 is rejected as ultimately depending from a claim (claim 11) rejected under 35 U.S.C. 112(b).
31.	Claim 12 recites the limitation “the support tube (22)” in line 2.  This recitation renders the claim indefinite, as it is not clear whether the recited “support tube (22)” is the same “support tube (282)” recited at line 4 of claim 11 (from which claim 12 depends), or a different support tube.  Clarification is required.
32.	Claim 12 recites the limitation “the tissue incision and retrieval instrument (12)” in line 10.  There is insufficient antecedent basis for this recitation in the claim.
33.	Claim 13 recites the limitation “a plurality of leaf members (348)” in line 3.  This recitation renders the claim indefinite, as it is not clear whether the recited “a plurality of leaf members” are the same “leaf members” recited at line 39 of independent claim 1 (from which claim 13 depends), or whether they are provided in addition to the “leaf members” of claim 1.  Clarification is required.
34.	Claim 13 recites the limitation “the tissue cutting and capture assembly (329) forward portion” in lines 10-11.  There is insufficient antecedent basis for this recitation in the claim.
35.	Claims 14-16 are rejected as ultimately depending from a claim (claim 13) rejected under 35 U.S.C. 112(b).
36.	Claim 14 recites the limitation “wherein each leaf member (348) has a thickness, a width and an eyelet containing tip (330)” in lines 1-2.  This recitation renders the claim indefinite, as claim 13 (from which claim 14 depends) already recites “each leaf member having an eyelet containing tip (330), a width and a thickness.”  As such, these redundant recitations generate confusion.  
37.	Claims 15 & 16 are rejected as ultimately depending from a claim (claim 14) rejected under 35 U.S.C. 112(b).
38.	Claim 16 recites the limitation “the distal ends” in line 12.  There is insufficient antecedent basis for this recitation in the claim.
39.	Claim 16 recites the limitation “the current flow path (399)” in line 13.  There is insufficient antecedent basis for this recitation in the claim.
40.	Claim 18 recites the limitation “a drive assembly drive member (324)… having a drive assembly drive member (324)” in lines 18-21.  This recitation renders the claim indefinite as it is not clear what structure is required by the claim.  Clarification is required.  
41.	Claim 18 recites the limitation “a second motor-activated drive tube drive member translation assembly (181)” in line 26.  This recitation renders the claim indefinite, as the recitation of “a second motor-actuated drive tube drive member translation assembly (181)” implies that there is a first motor-actuated drive tube drive member translation assembly, however nowhere in claim 18 is a “first motor-actuated drive tube drive member translation assembly” recited.  As such, it is not clear how many motor-activated drive tube drive member translation assemblies are required by the claim.  Clarification is required.  
42.	Claim 18 recites the limitation “the housing assembly (15)” in lines 26-27.  There is insufficient antecedent basis for this recitation in the claim.
43.	Claim 18 recites the limitation “a second motor and planetary gear train assembly (171)” in line 34.  This recitation renders the claim indefinite, as the recitation of “a second motor and planetary gear train assembly (171)” implies that there is a first motor and planetary gear train assembly (171), however nowhere in claim 18 is a “first motor and planetary gear train assembly (171)” recited.  As such, it is not clear how many motor and planetary gear train assemblies are required by the claim.  Clarification is required.  
44.	Claim 18 recites the limitation “a second translation nut component (183)” in line 42.  This recitation renders the claim indefinite, as the recitation of “a second translation nut component (183)” implies that there is a first translation nut component (183), however nowhere in claim 18 is a “first translation nut component (183)” recited.  As such, it is not clear how many translation nut components are required by the claim.  Clarification is required.  
45.	Claim 18 recites the limitation “the interior surfaces of slot (229)” in line 46.  There is insufficient antecedent basis for this recitation in the claim.
46.	Claim 18 recites the limitation “the second motor and drive train assembly” in lines 49-50.  There is insufficient antecedent basis for this recitation in the claim.
47.	Claim 18 recites the limitation “the initial position” in line 58.  There is insufficient antecedent basis for this recitation in the claim.
48.	Claim 18 recites the limitation “tissue capture assembly (392)” in line 60.  This recitation renders the claim indefinite, as is it not clear whether the recited “tissue capture assembly (392)” is intended to be the “tissue cutting and capture assembly (329)” recited elsewhere in the claim (see, e.g., line 7), or a different component.  Clarification is required.  
49.	Claims 19 & 20 are rejected as ultimately depending from a claim (claim 18) rejected under 35 U.S.C. 112(b).
50.	Claim 19 recites the limitation “the housing assembly (15) forward portion” in line 3.  There is insufficient antecedent basis for this recitation in the claim.
51.	Claim 19 recites the limitation “the leaf members (348)” in line 6.  This recitation renders the claim indefinite, as claim 18 (from which claim 19 depends) recites only “leaf member” (singular).  As such, there is insufficient antecedent basis for the recitation of “leaf members” (plural) in the claim.
52.	Claim 19 recites the limitation “the first and second electrically conductive tubes (311, 313)” in line 7.  There is insufficient antecedent basis for this recitation in the claim.
53.	Claim 20 is rejected as ultimately depending from a claim (claim 19) rejected under 35 U.S.C. 112(b).
54.	Claim 40 recites the limitation “the passage of electrical current” in line 10.  There is insufficient antecedent basis for this recitation in the claim.
55.	Claim 40 recites the limitation “the deployed tissue capture basket (326)” in lines 21-22.  There is insufficient antecedent basis for this recitation in the claim.
56.	Claim 40 recites the limitation “the mechanical load or tension level” in lines 25-26.  There is insufficient antecedent basis for this recitation in the claim.
57.	Claim 40 recites the limitation “the housing assembly (15)” in lines 33-34.  There is insufficient antecedent basis for this recitation in the claim.
58.	Claim 40 recites the limitation “the end of tissue cutting and capture (394)” in lines 35-36.  There is insufficient antecedent basis for this recitation in the claim.
59.	Claim 40 recites the limitation “a second motor-activated drive tube drive member translation assembly (181)” in lines 39-40.  This recitation renders the claim indefinite, as the recitation of “a second motor-actuated drive tube drive member translation assembly (181)” implies that there is a first motor-actuated drive tube drive member translation assembly, however nowhere in claim 40 is a “first motor-actuated drive tube drive member translation assembly” recited.  As such, it is not clear how many motor-activated drive tube drive member translation assemblies are required by the claim.  Clarification is required.  
60.	Claim 40 recites the limitation “tissue capture assembly (392)” in line 49.  This recitation renders the claim indefinite, as is it not clear whether the recited “tissue capture assembly (392)” is intended to be the “tissue cutting and capture assembly (329)” recited elsewhere in the claim (see, e.g., line 32), or a different component.  Clarification is required.  
61.	Claims 41 & 42 are rejected as ultimately depending from a claim (claim 40) rejected under 35 U.S.C. 112(b).
62.	Claim 41 recites the limitations “cable mounting hub (296)” in line 2 and line 5, “cable mounting hub (401)” in line 8, and “the cable mounting hub (405)” in line 14.  These recitations render the claim indefinite, as it is not clear whether they are intended to be different cable mounting hubs given the use of different reference characters [i.e., (296), (401), 405)], or the same cable mounting hub.  As such, it is not clear how many cable mounting hubs are required by the claim.  Clarification is required. 
63.	Claim 43 recites the limitation “the passage of electrical current” in line 10.  There is insufficient antecedent basis for this recitation in the claim.
64.	Claim 43 recites the limitation “the deployed tissue capture basket (326)” in lines 21-22.  There is insufficient antecedent basis for this recitation in the claim.
65.	Claim 43 recites the limitation “the mechanical load or tension level” in lines 25-26.  There is insufficient antecedent basis for this recitation in the claim.
66.	Claim 43 recites the limitation “the housing assembly (15)” in lines 33-34.  There is insufficient antecedent basis for this recitation in the claim.
67.	Claim 43 recites the limitation “a second motor-activated drive tube drive member translation assembly (181)” in lines 38-39.  This recitation renders the claim indefinite, as the recitation of “a second motor-actuated drive tube drive member translation assembly (181)” implies that there is a first motor-actuated drive tube drive member translation assembly, however nowhere in claim 43 is a “first motor-actuated drive tube drive member translation assembly” recited.  As such, it is not clear how many motor-activated drive tube drive member translation assemblies are required by the claim.  Clarification is required.  
68.	Claim 43 recites the limitation “tissue capture assembly (392)” in line 48.  This recitation renders the claim indefinite, as is it not clear whether the recited “tissue capture assembly (392)” is intended to be the “tissue cutting and capture assembly (329)” recited elsewhere in the claim (see, e.g., line 32), or a different component.  Clarification is required.  
69.	Claim 43 recites the limitation “the source” in line 53.  There is insufficient antecedent basis for this recitation in the claim.
70.	Claim 43 recites the limitation “the operator actuation functions, visual cues, audible cues and displays” in line 55.  There is insufficient antecedent basis for this recitation in the claim.
71.	Claim 44 is rejected as ultimately depending from a claim (claim 43) rejected under 35 U.S.C. 112(b).




72.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

73.	Claim 22 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
74.	Dependent claim 22 depends from cancelled claim 30.  As such, claim 22 fails to further limit the subject matter of the claim upon which it depends.
75.	Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

76.    	NOTE:  Due to the lack of clarity of independent claims 1, 18, 40, & 43 (as well as many of the claims that depend therefrom) for the reasons set forth above in the numerous rejections under 35 U.S.C. § 112(b), no prior art has been applied to the claims at this time.  

Response to Arguments
77.	As noted above, new claim objections and rejections under §§ 112(b) & 112(d) are set forth herein, necessitated by Applicant's amendment. 





Conclusion
78.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
79.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794





/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794